Citation Nr: 1235700	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-23 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of an arthrotomy of the right knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of an arthrotomy of the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from April 1969 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of an arthrotomy of the right knee, is manifested by pain, slight limitation of flexion and extension, and no objective evidence of instability. 

2.  The Veteran's service-connected residuals of an arthrotomy of the left knee, is manifested by pain, slight limitation of flexion and extension, and no objective evidence of instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of an arthrotomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5259 (2011).

2.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of an arthrotomy of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5259 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in May 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the May 2007 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has at no time referenced outstanding private treatment or other records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with VA examinations for his right and left knee disabilities.  The Board finds that the examinations are adequate for determining the disability rating for the Veteran's service-connected right and left knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected knee disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to these disorders; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



Increased Evaluations

The Veteran's service-connected residuals of an arthrotomy of the right knee, and residuals of an arthrotomy of the left knee, have been evaluated as 10 percent disabling under Diagnostic Code 5259.  He seeks higher evaluations.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Normal range of motion of the knee is extension to 0 degrees, and flexion to 140 degrees. 38 C.F.R. § 4.71a, Plate II. 

Under the currently assigned Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage that is symptomatic.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  

As the Veteran is currently assigned a 10 percent evaluation under Diagnostic Code 5259, he is receiving the maximum schedular rating under this diagnostic code.  Therefore, he cannot receive an increased rating under Diagnostic Code 5259.  However, the Board will consider whether he can receive an increased rating under any other diagnostic code relating to the knee or on an extraschedular basis.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The General Counsel for VA, in a precedent opinion (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  Where additional disability is shown, a Veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

In May 2007, the Veteran requested higher ratings for his service-connected knee disabilities.  The medical evidence of record does not establish that the Veteran's service-connected right knee disability or his left knee warrant more than a 10 percent disability rating at any point throughout the appeals period. 

VA outpatient treatment records dated in May 2006 show the Veteran was managing his knee pain reasonably well with a brace and cane.  There was no swelling or effusion of the knee joint.  He had crepitus with reasonable range of motion.  X-rays showed mild medial joint compartment narrowing and the left knee showed osteoarthritic changes in the medial joint compartment.  Degenerative changes of both knee joints medial compartment following excision of the medial menisci by arthrotomy both knees more than forty years ago was the diagnosis.  He underwent physical therapy.  

Complaints of bilateral knee pain continued.  In January 2007, he was seen and patella grinding was noted with range of motion of 0-125 degrees bilaterally was noted.  Full range of motion of the knees with no effusion was noted in February 2007.  He received cortisone injection for the left knee in April 2007.  

The Veteran was examined by VA in May 2007.  The claims file was not available for review.  His history was noted.  He complained of continuing pain.  It was noted that the Veteran did not claim any instability or locking.  He reports flare-ups 3 to 4 times a year.  There was a 3 cm scar on the right knee.  Motion of the right knee was from -3 to 110 with pain at 100 degrees of flexion.  There was no additional limitation of motion on repetition.  Varus and valgus stress were negative.  Anterior and posterior drawer tests were negative and Lachman was negative.  McMurray's test was negative.  Muscle strength was 5/5.  Sensory was intact.  

Examination of the left knee showed a 6 cm. scar on the left medial aspect.  Extension was to -5 and flexion was to 100 degrees with pain at 90 degrees.  There was no additional limitation of motion on repetition.  There was crepitus.  Varus  and valgus stress were negative.  Anterior and posterior drawer tests were negative and Lachman was negative.  McMurray's test was negative.  Muscle strength was 4/5.  There was mild sensory deficit on the medial and posterior aspect of the left knee.  There was no scar tenderness.  The diagnoses were chronic left knee pain syndrome and chronic right knee pain syndrome.  

VA outpatient records show that in May 2007, the Veteran received cortisone injection for the right knee.  Treatment for complaints of pain continued. Full range of motion of the knees was noted in June 2007.  In November 2008, it was noted that the Veteran had advanced degenerative changes of the left knee. 

The Veteran was examined by VA in December 2009.  He complained of bilateral knee pain more on the left than the right with occasional swelling, cracking, popping weakness and instability.  There was a 5 cm scar on the left medial aspect of the patella and a 3 cm scar on the medial aspect of the knee.  The right knee had a 5 cm scar on the medial aspect of the right patella.  There was no joint swelling, effusion or erthymia of the knees.  Flexion was from 0 to 75 for both knees. Valgus varus Lachmans and McMurrays tests were negative bilaterally.  Sensation was intact, and reflexes were 2+ bilaterally.  The Veteran had increased pain after repetitive use of the knees.  He reported flare-ups 3-4 times a year.  Prior X-rays were reviewed.  The diagnoses were: chronic left knee pain syndrome status-post left menisectomy, multiple surgeries to remove Baker's cysts and medial compartment arthritis; and chronic right knee pain syndrome, right meniscectomy and right medial compartment arthritis.  

The Veteran was examined by VA in May 2010.  His history was noted.  He reported one incident of his left knee giving way.  He indicated that he had some knee swelling and crepitus.  Motion of the left knee was described as failing to meet full extension by 3 to 5 degrees and flexion to 90 degrees.  Motion of the right knee was described as failing to meet full extension by 3 degrees and flexion to 90 degrees.  Drawer test was unremarkable and there were no signs of anterior or posterior laxity of ACL/PCL.  Sensation was intact and reflexes were+2 and symmetrical.  McMurray was unremarkable.  There was a 3 cm scar over the medial aspect of the left knee.  The examiner noted that range of motion is not further restricted with repeated motion and that motion is limited by pain by 5 degrees in both knees.  It was noted that he did not have repeated locking or collapsing, and that his lack of endurance is related to cardiopulmonary and not to his knees.  It was noted that there was no recurrent subluxation.  Prior X-rays were reviewed.  The diagnoses were history of internal derangement of the knee requiring menisectomy of the left knee in 1971 and the right knee in 1973 resulting in progressive degenerative joint disease of the knee and medial compartment osteoarthritis bilaterally; chondromalacia of bilateral meniscus; and right and left knee menisectomies as described in history.  
 

Discussion

The Veteran has not demonstrated flexion limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261, respectively for either knee.  It is noted that on a VA outpatient report dated in June 2009, under bilateral knees, there is a notation of incisions being clean dry and well appearing, and there is a note of ROM being 24-94 inches and 30-80 inches, these findings are not compatible with examination of motion of the knees which are documented in degrees.  Further, no instability has been objectively shown to warrant an evaluation under Diagnostic Code 5257 for either knee.  Simply, the Veteran's right and left knee disabilities are not manifested by any symptoms other than those for which he is already compensated by his 10 percent evaluations under Diagnostic Code 5259.  There is no indication that the Veteran's right knee or left knee disability warrants an increased rating under any diagnostic code not discussed above.  The claims folder contains no medical evidence indicating that the Veteran's right or left knee disability is manifested by ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for either knee under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2011).  Thus, a disability rating in excess of the current 10 percent cannot be granted for the right knee or left knee disorder under any other diagnostic code.   

The Board has considered whether the evidence supports a separate 10 percent disability rating for degenerative joint disease of the left knee and the right knee 38 C.F.R. § 4.71a , Diagnostic Code 5010.  However, in VAOPGCPREC 9-98 (August 14, 1998), it was explained that that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca.  Therefore, to award the Veteran a disability rating under Diagnostic Code 5259 and a separate disability rating under Diagnostic Codes 5003 or 5010 would violate 38 C.F.R. § 4.14 and the rule against pyramiding, as these codes all contemplate limitation of motion.  

Further, there is no evidence to support a higher compensable disability rating for either knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2011); See also DeLuca, supra.  Significantly, while the VA examiner noted the Veteran's complaints of pain, he indicated that the Veteran did not experience any additional limitation of motion with repetition.  Further, the Board has considered the point at which the Veteran first experienced pain in determining his limitation of motion.  As such, an increased rating under DeLuca is not warranted.

A rating is also unwarranted under Diagnostic Code 5257 because the Veteran has not been diagnosed with recurrent subluxation or lateral instability. Although the Veteran wears a brace and reported one episode of instability of the left knee, VA examiners made a specific finding that the Veteran has no instability in his knees.   The Veteran's own determination about the stability of his knees is outweighed by the more probative findings of the VA examiners, because the examiners' determinations are based on greater medical knowledge and experience. Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is also unwarranted under Diagnostic Code 5258 because the Veteran has not been diagnosed with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain, no evidence of dislocated semilunar cartilage is of record. 

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, while mild sensory deficit was noted on the left knee in May 2007, thereafter VA examinations have shown sensation to be intact.  The May 2007 report seems to be more likely an incidental and isolated finding on that examination.  This conclusion is supported by the fact that no subsequent findings of sensory deficit have been diagnosed.  Thus, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.  Additionally there have been no complaints or findings of any scar tenderness or being unstable or that the scarring described interferes with function.  38 C.F.R. §4.118 DC, 7804, 7805.  

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology. 

The Board has considered the issue of whether the Veteran's knee disorders standing alone, present an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116. 

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1). 

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate. 



ORDER

A disability rating in excess of 10 percent for residuals of an arthrotomy of the right knee is denied. 

A disability rating in excess of 10 percent for residuals of an arthrotomy of the left knee is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


